Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151280                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151280
                                                                    COA: 325412
                                                                    Alpena CC: 14-005716-FH
  RAYMOND CLARENCE GEDDERT,
          Defendant-Appellant.

  _________________________________________/

          By order of July 28, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the February 12, 2015 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Alpena Circuit Court and we REMAND this case to the
  trial court for resentencing. The trial court assigned no points to any Offense Variables
  (OVs), but departed from the sentencing guidelines range in part because of the
  defendant’s pattern of prior narcotics offenses. In light of this, based on facts reported in
  the presentence information report, the trial court was required to assign 10 points to OV
  13 for a pattern of three or more controlled-substance felonies. MCL 777.43(1)(e). Even
  though the guidelines ranges are now advisory, the scoring of the guidelines themselves
  is mandatory, and the OVs must be assigned the highest number of points applicable.
  MCL 777.43(1); People v Lockridge, 498 Mich 358, 392 n 28 (2015). Because
  correcting the OV score would change the applicable guidelines range, resentencing is
  required. People v Francisco, 474 Mich 82 (2006).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2016
           a0914
                                                                               Clerk